211 Ga. 52 (1954)
84 S.E.2d 50
RAWDIN
v.
CONNER et al.
18679.
Supreme Court of Georgia.
Argued September 13, 1954.
Decided October 11, 1954.
*53 Congdon, Harper & Leonard, J. Walker Harper, for plaintiff in error.
W.D. Lanier, contra.
DUCKWORTH, Chief Justice.
Where, as here, on the return of the remittitur in the case of Rawdin v. Conner, 210 Ga. 508 (81 S. E. 2d 461), in which there was a judgment of reversal but no express direction of this court to the lower court, the case stands as reversed, and a new trial must be had on the issues therein raised since the case illegally terminated. The court did not err in denying the petitioner's motion to enter a final decree in his favor without a de novo trial. Code § 70-402; Schley v. Schofield & Son, 61 Ga. 528; Fennell v. Fennell, 210 Ga. 153 (78 S. E. 2d 524); American Associated Companies v. Vaughan, 210 Ga. 141 (2) (78 S. E. 2d 43).
Judgment affirmed. All the Justices concur.